Exhibit 10.1

 

[g198741kei001.jpg]

 

July 11, 2014

 

Dr. Srinivas G. Rao, M.D., Ph.D.

[address]

 

Dear Dr. Rao,

 

I am very pleased to extend to you this offer to become Depomed’s Senior Vice
President and Chief Medical Officer, reporting to me.

 

Your initial rate of pay as Senior Vice President and Chief Medical Officer will
be $15,625 per pay period which equates to $375,000 per year.  Your salary will
be reviewed periodically, consistent with the Company’s compensation policies.

 

In connection with your appointment as Senior Vice President and Chief Medical
Officer, the Compensation Committee of the Board of Directors has approved,
effective upon your first day of employment, the grant to you of an option to
purchase 150,000 shares of the Company’s common stock (the “Option”) with an
exercise price equal to the closing sale price of the common stock on the Nasdaq
Global Market on your first day of employment (the “Closing Price”).  The Option
vests 25% on the date that is 12 months following the date of grant and in equal
monthly installments thereafter over the next 36 months, such that the Option
will be fully vested and exercisable on the fourth anniversary of the grant
date.  The Option will be subject to the terms and conditions set forth in the
Company’s 2014 Omnibus Incentive Plan, the grant documentation and the
Management Continuity Agreement to be entered into between you and the Company
(the “Management Continuity Agreement”).

 

You will be entitled to receive a one-time sign-on bonus of $40,000 (the
“Sign-On Bonus”) that will be payable in two equal installments of $20,000.  The
first installment will be payable once you have completed 60 days of employment
with the Company and the second installment will be payable once you have
completed 120 days of employment with the Company.  If you voluntarily terminate
your employment with the Company prior to the first anniversary of your first
day of employment, you will be required to repay the full amount of the Sign-On
Bonus to the Company within 10 days after your termination date.

 

You will be entitled to participate in the Company’s Annual Bonus Plan, with a
bonus target of 40% of your base salary, subject to the achievement of corporate
and personal goals.  The annual bonus will be pro-rated for any partial year of
employment.

 

You will also participate in the Company’s complete benefits package, subject to
the terms and conditions of each benefit plan.  You will also be entitled to
accrue vacation at an annual rate of 20 days per year.  You will also be
entitled to enter into the Company’s standard form of Indemnification
Agreement.  You may view the details of our current benefit plans at the
following website:

 

--------------------------------------------------------------------------------


 

https://www.benefitstream.net/customers/

 

All forms of compensation referred to in this letter agreement are subject to
reduction to reflect applicable withholding and payroll taxes and other
deductions required by law.  You agree that the Company does not have a duty to
design its compensation policies in a manner that minimizes your tax
liabilities, and you will not make any claim against the Company or its Board of
Directors related to tax liabilities arising from your compensation.

 

Your employment is and will continue to be at-will, as defined under applicable
law, and that your employment with the Company may be terminated by either party
at any time for any or no reason.

 

Your employment with the Company is contingent upon completion of the Company’s
background screening process and, as required by law, on your providing legal
proof of your identity and authorization to work in the United States.  To
complete the I-9 form, we ask that you bring copies of this documentation on
your first day of employment.  Your employment is also contingent upon your
starting work with the Company on July 16, 2014.

 

If you have not already done so, please disclose to the Company any agreements
relating to your prior employment that may affect your eligibility to be
employed by the Company or limit the manner in which you may be employed.  The
Company understands that any such agreements will not prevent you from
performing the duties of your position and you represent that such is the case. 
You agree not to bring any third party confidential information to the Company,
including that of your former employer, and that in performing your duties for
the Company you will not in any way utilize any such information.

 

All our employees are required to sign an Employee Confidentiality and Invention
Assignment Agreement.  You will be expected to enter into our standard Employee
Confidentiality and Invention Assignment Agreement upon the commencement of your
employment.

 

This letter agreement and the Employee Confidentiality and Invention Assignment
constitute the complete agreement between you and the Company, contain all of
the terms of your employment with the Company and supersede any prior
agreements, representations or understandings (whether written, oral or implied)
between you and the Company.  This letter agreement may not be amended or
modified, except by an express written agreement signed by both you and a duly
authorized officer of the Company.  The terms of this letter agreement and the
resolution of any disputes as to the meaning, effect, performance or validity of
this letter agreement or arising out of, related to, or in any way connected
with, this letter agreement, your employment with the Company or any other
relationship between you and the Company will be governed by California law,
excluding laws relating to conflicts or choice of law.

 

2

--------------------------------------------------------------------------------


 

This offer will expire at 5:00 p.m. local time on July 15, 2014.  If you elect
to accept this offer, please sign and return one copy of this letter to me by
fax or by pdf.

 

Sincerely,

 

 

 

 

 

 

 

 

/s/ James A. Schoeneck

 

 

James A. Schoeneck

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

This letter correctly sets forth our agreement:

 

 

 

 

 

 

 

 

/s/ Dr. Srinivas G. Rao

 

 

Dr. Srinivas G. Rao

 

 

 

 

 

Date: July 14, 2014

 

3

--------------------------------------------------------------------------------